            Case 1:21-cv-00214-N/A Document 2            Filed 05/04/21     Page 1 of 25




             UNITED STATES COURT OF INTERNATIONAL TRADE
________________________________________________
                                                 :
LG ENERGY SOLUTION, LTD.,                        :
                                                 :
                        Plaintiff,               :
                                                 :
                        v.                       : Court No. 21-00214
                                                 :
UNITED STATES OF AMERICA;                        :
OFFICE OF THE UNITED STATES TRADE                :
REPRESENTATIVE; KATHERINE C. TAI                 :
U.S. TRADE REPRESENTATIVE; U.S. CUSTOMS &        :
BORDER PROTECTION; TROY A. MILLER, SENIOR :
OFFICIAL PERFORMING THE DUTIES OF THE            :
COMMISSIONER OF U.S. CUSTOMS & BORDER            :
PROTECTION,                                      :
                                                 :
                        Defendants.              :
                                                 :

                                          COMPLAINT

       Plaintiff, by and through its attorneys, alleges and states as follows:

       1.       This action concerns Defendants’ unlawful imposition of a fourth round of tariffs

on products from the People’s Republic of China covered by so-called “List 4A” in the course of

Defendants’ prosecution of an unbounded trade war. Notice of Modification of Section 301 Action:

China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 84 Fed. Reg. 43,304 (Aug. 20, 2019) (publishing List 4A).

       2.       The Court should set aside Defendants’ actions as ultra vires and otherwise contrary

to law, as well as order Defendants to refund (with interest) any duties paid by Plaintiff pursuant

to List 4A.

                                         JURISDICTION

        3.      The Court possesses subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1581(i)(1)(B), which confers “exclusive jurisdiction” to the Court over “any civil action
            Case 1:21-cv-00214-N/A Document 2            Filed 05/04/21     Page 2 of 25




commenced against the United States, its agencies, or its officers, that arises out of any law of the

United States providing for . . . tariffs, duties, fees, or other taxes on the importation of

merchandise for reasons other than the raising of revenue.” 28 U.S.C. § 1581(i)(1)(B).

                                             PARTIES

       4.       Plaintiff LG Energy Solution, Ltd. is a chemical-based battery manufacturer and

distributor providing automotive, mobility, information technology, and energy storage battery

solutions. It imported various products (including those classified under the HTSUS subheadings

provided in Attachment 1) that are subject to the additional ad valorem duties under List 4A.

       5.       Defendant United States of America received the disputed tariffs and is the statutory

defendant under 5 U.S.C. § 702 and 28 U.S.C. § 1581(i)(1)(B).

       6.       The Office of the United States Trade Representative (“USTR”) is an executive

agency of the United States charged with investigating a foreign country’s trade practices under

Section 301 of the Trade Act of 1974 (“Trade Act”) (19 U.S.C. § 2411) and implementing

“appropriate” responses, subject to the direction of the President. USTR conducted the Section

301 investigation at issue and made numerous decisions regarding List 4A.

       7.       Defendant Ambassador Katherine C. Tai currently holds the position of USTR and

serves as the director of the Office of the USTR. In these capacities, she is responsible for the

oversight and administration of U.S. trade policy with China, including the actions taken under

Section 301 of the Trade Act regarding List 4A.

       8.       Defendant U.S. Customs & Border Protection (“CBP”) is the agency that collects

duties on imports. CBP collected payments made by Plaintiff to account for the tariffs imposed

by USTR under List 4A.

       9.       Defendant Troy A. Miller is the Senior Official Performing the Duties of the



                                                  2
         Case 1:21-cv-00214-N/A Document 2                Filed 05/04/21      Page 3 of 25




Commissioner of CBP. In this capacity, he oversees CBP’s collection of duties paid by Plaintiff

under List 4A.

                                             STANDING

       10.       Plaintiff has standing to sue because it is “adversely affected or aggrieved by agency

action within the meaning of” the Administrative Procedure Act (“APA”). 5 U.S.C. § 702; see 28

U.S.C. § 2631(i) (“Any civil action of which the Court of International Trade has

jurisdiction . . . may be commenced in the court by any person adversely affected or aggrieved by

agency action within the meaning of Section 702 of title 5.”).

       11.       Tariffs imposed by Defendants pursuant to List 4A adversely affected and

aggrieved Plaintiff because it was required to pay these unlawful duties. Plaintiff paid the List 4A

additional duties on numerous entries of products made within the statute of limitations period.

                                 TIMELINESS OF THE ACTION

       12.       This action was timely commenced “within two years after the cause of action first

accrue[d].” 28 U.S.C. § 2636(i).

                                         RELEVANT LAW

       13.       Section 301 of the Trade Act authorizes USTR to investigate a foreign country’s

trade practices.     19 U.S.C. § 2411(b).       If the investigation reveals an “unreasonable or




                                                   3
         Case 1:21-cv-00214-N/A Document 2               Filed 05/04/21     Page 4 of 25




discriminatory” practice, USTR may take “appropriate” action, such as imposing tariffs on imports

from the country that administered the unfair practice. Id. § 2411(b), (c)(1)(B).

       14.     Section 304 of the Trade Act (19 U.S.C. § 2414) requires USTR to determine what

action to take, if any, within 12 months after the initiation of the underlying investigation. Id.

§ 2414(a)(1)(B), (2)(B).

       15.     In pertinent part, Section 307 of the Trade Act (19 U.S.C. § 2417) allows USTR to

“modify or terminate” an action taken pursuant to Section 301 of the Trade Act either when the

“burden or restriction on United States commerce” imposed by the investigated foreign country’s

practice has “increased or decreased” or when the action “is no longer appropriate.”              Id.

§ 2417(a)(1)(B), (C).

                                   PROCEDURAL HISTORY

I.     USTR’s Investigation

       16.     The current U.S.-China trade war grew from a narrow dispute. On August 14, 2017,

then-President Donald J. Trump directed Ambassador Robert E. Lighthizer, then the U.S. Trade

Representative, to consider initiating a targeted investigation pursuant to Section 301(b) of the

Trade Act concerning China’s laws, policies, practices, and actions related to intellectual property,

innovation, and technology. Addressing China’s Laws, Policies, Practices, and Actions Related

to Intellectual Property, Innovation, and Technology, 82 Fed. Reg. 39,007 (Aug. 17, 2017).

According to President Trump, certain Chinese “laws, policies, practices, and actions” on

intellectual property, innovation, and technology “may inhibit United States exports, deprive

United States citizens of fair remuneration for their innovations, divert American jobs to workers

in China, contribute to our trade deficit with China, and otherwise undermine American

manufacturing, services, and innovation.” Id.



                                                 4
         Case 1:21-cv-00214-N/A Document 2              Filed 05/04/21     Page 5 of 25




       17.     Four days later, on August 18, 2017, USTR formally initiated an investigation into

“whether acts, policies, and practices of the Government of China related to technology transfer,

intellectual property, and innovation are actionable under [Section 301(b) of] the Trade Act.”

Initiation of Section 301 Investigation; Hearing; and Request for Public Comments: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 82

Fed. Reg. 40,213 (Aug. 24, 2017).

       18.     Seven months later, on March 22, 2018, USTR released a report announcing the

results of its investigation. OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Findings of

the Investigation Into China’s Acts, Policies, And Practices Related to Technology Transfer,

Intellectual Property, and Innovation Under Section 301 of The Trade Act of 1974 (Mar. 22, 2018),

available at https://ustr.gov/sites/default/files/Section%20301%20FINAL.PDF. USTR found that

certain “acts, policies, and practices of the Chinese government related to technology transfer,

intellectual property, and innovation are unreasonable or discriminatory and burden or restrict U.S.

commerce.” Id. at 17. USTR based its findings on (1) China’s use of foreign ownership

restrictions, foreign investment restrictions, and administrative licensing and approval processes

to pressure technology transfers from U.S. to Chinese companies, id. at 45; (2) China’s use of

licensing processes to transfer technologies from U.S. to Chinese companies on terms that favor

Chinese recipients, id. at 48; (3) China’s facilitation of systematic investment in, and acquisition

of, U.S. companies and assets by Chinese entities to obtain technologies and intellectual property

for purposes of large-scale technology transfer, id. at 147; and (4) China’s cyber intrusions into

U.S. computer networks to gain access to valuable business information, id. at 171. In its report,

USTR did not quantify the burden or restriction imposed on U.S. commerce by the investigated

practices.



                                                 5
         Case 1:21-cv-00214-N/A Document 2              Filed 05/04/21     Page 6 of 25




       19.     On the same date, USTR published a “Fact Sheet” stating that “[a]n interagency

team of subject matter experts and economists estimates that China’s policies result in harm to the

U.S. economy of at least $50 billion per year.”         OFFICE   OF THE   UNITED STATES TRADE

REPRESENTATIVE, Section 301 Fact Sheet (Mar. 22, 2018), available at https://ustr.gov/about-

us/policy-offices/press-office/fact-sheets/2018/march/Section-301-fact-sheet.        USTR     also

indicated that, consistent with a directive from President Trump, it would “propose additional

tariffs” of 25% ad valorem “on certain products of China, with an annual trade value commensurate

with the harm caused to the U.S. economy resulting from China’s unfair policies.” Id.; see Actions

by the United States Related to the Section 301 Investigation of China’s Laws, Policies, Practices,

or Actions Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg.

13,099 (Mar. 27, 2018) (President Trump’s directive).

II.    Lists 1 and 2

       20.     Between April and August 2018 (i.e., within the 12-month statutory deadline from

the initiation of the investigation in August 2017, see 19 U.S.C. § 2414(a)(2)(B)), Defendants

undertook a series of actions to remedy the estimated harm to the U.S. economy caused by the

investigated unfair practices, ultimately imposing duties on imports from China covered by the so-

called Lists 1 and 2.

       21.     On April 6, 2018, USTR published notice of its intent to impose “an additional duty

of 25 percent on a list of products of Chinese origin.” Notice of Determination and Request for

Public Comment Concerning Proposed Determination of Action Pursuant to Section 301: China’s

Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 14,906, 14,907 (Apr. 6, 2018). The products on the proposed list covered

1,333 tariff subheadings with a total value of “approximately $50 billion in terms of estimated



                                                6
          Case 1:21-cv-00214-N/A Document 2             Filed 05/04/21     Page 7 of 25




annual trade value for calendar year 2018.” Id. at 14,907. USTR explained that it chose $50 billion

because that amount was “commensurate with an economic analysis of the harm caused by China’s

unreasonable technology transfer policies to the U.S. economy, as covered by USTR’s Section 301

investigation.” OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Under Section 301 Action,

USTR Releases Proposed Tariff List on Chinese Products (Apr. 3, 2018), available at

https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/april/under-section-301-

action-ustr.

        22.    On June 20, 2018, USTR published notice of its final list of products subject to an

additional duty of 25% ad valorem, a list commonly known as “List 1.” Notice of Action and

Request for Public Comment Concerning Proposed Determination of Action Pursuant to Section

301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,

and Innovation, 83 Fed. Reg. 28,710 (June 20, 2018). USTR explained that it had “narrow[ed] the

proposed list in the April 6, 2018 notice to 818 tariff subheadings, with an approximate annual

trade value of $34 billion.” Id. at 28,711.

        23.    At the same time that it finalized List 1, USTR announced that it intended to impose

a 25% ad valorem duty on a second proposed list of Chinese products in order to “maintain the

effectiveness of [the] $50 billion trade action” grounded in its Section 301 investigation. Id. at

28,712.   USTR announced a proposed “List 2” covering 284 tariff subheadings with “an

approximate annual trade value of $16 billion.” Id. at 28,711-12.

        24.    On August 16, 2018, USTR published notice of the final list of products subject to

an additional duty of 25% ad valorem in List 2, comprising “279 tariff subheadings” whose “annual

trade value . . . remains approximately $16 billion.” Notice of Action Pursuant to Section 301:




                                                7
         Case 1:21-cv-00214-N/A Document 2              Filed 05/04/21    Page 8 of 25




China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and

Innovation, 83 Fed. Reg. 40,823, 40,823-24 (Aug. 16, 2018).

III.   Lists 3 and 4

       25.     As soon as USTR announced the results of its investigation in March 2018, tensions

between the governments of China and the United States escalated dramatically. In the months

that followed, Defendants expanded the scope of the tariffs imposed under Section 301 of the

Trade Act to cover imports worth more than $500 billion—ten times the amount it had deemed

“commensurate” with the findings of USTR’s original investigation. Defendants did so for reasons

untethered to the unfair practices that USTR had investigated—namely, China’s retaliatory

response and various grievances related to China’s role on the world stage.

       A.      List 3

       26.     Shortly after President Trump directed USTR in April 2018 to consider imposing

duties on $50 billion in Chinese products, China promptly threatened to impose retaliatory duties

on the same value of imports from the United States. In response, President Trump “instructed the

USTR to consider whether $100 billion of additional tariffs would be appropriate under Section

301” due to “China’s unfair retaliation.” THE WHITE HOUSE, Statement from Donald J. Trump on

Additional    Proposed     Section    301    Remedies     (Apr.    5,    2018),   available    at

https://www.whitehouse.gov/briefings-statements/statement-president-donald-j-trump-additional

-proposed-section-301-remedies/.

       27.     When USTR finalized List 1 in mid-June 2018, President Trump warned China that

he would consider imposing additional tariffs on Chinese goods if China retaliated against the

United States. E.g., Vicki Needham & Max Greenwood, Trump Announces Tariffs on $50 Billion

in Chinese Goods, THE HILL (June 15, 2018), available at http://thehill.com/homenews/



                                                8
         Case 1:21-cv-00214-N/A Document 2                Filed 05/04/21      Page 9 of 25




administration/392421-trump-announces-tariffs-on-50-billion-in-chinese-goods (“The president

said the United States will pursue additional tariffs if China retaliates ‘such as imposing new tariffs

on United States goods, services or agricultural products; raising non-tariff barriers; or taking

punitive actions against American exporters or American companies operating in China.’”).

       28.     Following through on his warning, on June 18, 2018, President Trump formally

directed USTR to consider whether the United States should impose additional duties on products

from China with an estimated trade value of $200 billion—despite USTR having not yet

implemented List 1 and List 2. President Trump acknowledged that China’s threatened retaliatory

“tariffs on $50 billion worth of United States exports” motivated his decision. THE WHITE HOUSE,

Statement from the President Regarding Trade with China (June 18, 2018), available at

https://www.whitehouse.gov/briefings-statements/statement-president-regarding-trade-china-2/

(“This latest action by China clearly indicates its determination to keep the United States at a

permanent and unfair disadvantage, which is reflected in our massive $376 billion trade imbalance

in goods. This is unacceptable.”).

       29.     Acknowledging the purpose of President Trump’s directive, USTR stated that it

would design the newly proposed duties to address China’s threatened retaliatory measures, rather

than any of the harms identified in its Section 301 investigation. OFFICE OF THE UNITED STATES

TRADE REPRESENTATIVE, USTR Robert Lighthizer Statement on the President’s Additional China

Trade Action (June 18, 2018), available at https://ustr.gov/about-us/policy-offices/press-

office/press-releases/2018/june/ustr-robert-lighthizer-statement-0 (explaining that, although Lists

1 and 2 “were proportionate and responsive to forced technology transfer and intellectual property

theft by the Chinese” identified in the Section 301 investigation, the proposed duties for a third list




                                                  9
         Case 1:21-cv-00214-N/A Document 2                 Filed 05/04/21       Page 10 of 25




of products were necessary to respond to the retaliatory and “unjustified tariffs” that China may

impose to target “U.S. workers, farmers, ranchers, and businesses”).

        30.     Despite these warnings from Defendants, China retaliated by imposing 25% ad

valorem tariffs on $50 billion in U.S. goods implemented in two stages of $34 billion and $16

billion on the same dates the United States began collecting its own 25% tariffs under List 1 (July

6, 2018) and List 2 (August 23, 2018).

        31.     About a week after China imposed its first round of retaliatory duties, USTR

published notice of its proposal to “modify the action in this investigation by maintaining the

original $34 billion action and the proposed $16 billion action, and by taking a further,

supplemental action” in the form of “an additional 10 percent ad valorem duty on [a list of]

products [from] China with an annual trade value of approximately $200 billion.” Request for

Comments Concerning Proposed Modification of Action Pursuant to Section 301: China’s Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83

Fed. Reg. 33,608, 33,608 (July 17, 2018). USTR invoked Section 307(a)(1)(C) of the Trade Act,

pursuant to which USTR “may modify or terminate any action, subject to the specific direction, if

any, of the President with respect to such action, . . . if . . . such action is being taken under [Section

301(b)] of this title and is no longer appropriate.” Id. at 33,609 (citing 19 U.S.C. § 2417(a)(1)(c)).

USTR initially set a deadline of August 17, 2018 for initial comments; August 20-23, 2018 for a

public hearing; and August 30, 2018 for rebuttal comments. Id. at 33,608.

        32.     In its notice, USTR confirmed that it had relied on China’s decision to impose

“retaliatory duties” as the primary basis for its proposed action. Id. at 33,609 (asserting as

justification “China’s response to the $50 billion action announced in the investigation and its

refusal to change its acts, policies, and practices”). USTR explicitly tied the $200 billion in its



                                                    10
         Case 1:21-cv-00214-N/A Document 2                Filed 05/04/21     Page 11 of 25




proposed action to the level of retaliatory duties imposed by China on U.S. imports, noting that

“action at this level is appropriate in light of the level of China’s announced retaliatory action ($50

billion) and the level of Chinese goods imported into the United States ($505 billion in 2017).”

Id.; see also id. (Because “China’s retaliatory action covers a substantial percentage of U.S. goods

exported to China ($130 billion in 2017),” “the level of the U.S. supplemental action must cover a

substantial percentage of Chinese imports.”). Although it pointed to China’s retaliatory measures,

USTR did not identify any increased burdens or restrictions on U.S. commerce resulting from the

unfair practices that USTR had investigated. See id.

        33.    USTR’s contemporaneous press statements corroborated the contents of its notice:

China’s retaliatory duties motivated its proposed action. Ambassador Lighthizer stated that the

proposed action came “[a]s a result of China’s retaliation and failure to change its practice.”

OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Statement by U.S. Trade Representative

Robert Lighthizer on Section 301 Action (July 10, 2018), available at https://ustr.gov/about-

us/policy-offices/press-office/press-releases/2018/july/statement-us-trade-representative.

        34.    In the days and weeks immediately following, President Trump appeared to suggest

that several other motivations supported the action, expressing his frustration over China’s

purported manipulation of its currency and national monetary policy, as well as his continued

displeasure over China’s retaliatory tariffs and the trade imbalance between the two nations. See,

e.g.,   @realDonaldTrump,      Twitter    (July   20,   2018,   8:43 AM       EDT),     https://media-

cdn.factba.se/realdonaldtrump-twitter/1020287981020729344.jpg; @realDonaldTrump, TWITTER

(July    20,     2018,     8:51     AM      EDT),       https://media-cdn.factba.se/realdonaldtrump-

twitter/1020290163933630464.jpg; @realDonaldTrump, TWITTER (July 25, 2018, 7:20 AM EDT),

https://media-cdn.factba.se/realdonaldtrump-twitter/1022079127799701504.jpg;



                                                  11
         Case 1:21-cv-00214-N/A Document 2                   Filed 05/04/21    Page 12 of 25




@realDonaldTrump,         Twitter    (July    25,     2018,     7:01    AM      EDT),     https://media-

cdn.factba.se/realdonaldtrump-twitter/1022074 252999225344.jpg.1

        35.     Within days of these statements, Ambassador Lighthizer announced that, in light of

China’s retaliatory duties, USTR would propose to increase the additional duty from 10% to 25%

ad valorem. Rather than addressing the practices that USTR investigated pursuant to Section 301

of the Trade Act, he stated that China “[r]egrettably . . . has illegally retaliated against U.S. workers,

farmers, ranchers and businesses.” OFFICE           OF THE   UNITED STATES TRADE REPRESENTATIVE,

Statement by U.S. Trade Representative Robert Lighthizer on Section 301 Action (Aug. 1, 2018),

available at https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/august/state

ment-us-trade-representative.

        36.     Shortly thereafter, USTR, at the direction of President Trump, formally proposed

“raising the level of the additional duty in the proposed supplemental action from 10 percent to 25

percent.” Extension of Public Comment Period Concerning Proposed Modification of Action

Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 83 Fed. Reg. 38,760, 38,760 (Aug. 7, 2018). USTR also set

new dates for a public hearing over six days ending on August 27, 2018. See id.; see also OFFICE

OF THE UNITED STATES TRADE REPRESENTATIVE,           Public Hearings on Proposed Section 301 Tariff

List (Aug. 17, 2018) (modifying hearing schedule), available at https://ustr.gov/about-us/policy-

offices/press-office/press-releases/2018/august/public-hearings-proposed-section-301.




1
  On January 8, 2021, Twitter permanently suspended the @realDonaldTrump account, causing
all past Tweets under that account to be removed from the site. To date, the National Archives
and Records Administration does not have records of these Tweets. Consequently, all references
herein are linked to a third-party site on which those Tweets have been archived by a member of
the public.

                                                    12
        Case 1:21-cv-00214-N/A Document 2              Filed 05/04/21     Page 13 of 25




       37.     At the same time, USTR adjusted the deadlines for the submission of written

comments, setting September 6, 2018—less than a month later—as the new deadline for both

initial and rebuttal comments from the public. 83 Fed. Reg. at 38,761. That adjustment, deviating

from its past practices, prevented both USTR and the public from considering initial comments at

the hearing, and left insufficient time for interested parties to review and respond to the initial

comments filed by other parties. USTR also limited each hearing participant to five minutes.

Docket No. USTR-2018-0026, https://beta.regulations.gov/document/USTR-2018-0026-0001.

Despite those obstacles, approximately 350 witnesses appeared at the six-day hearing, and the

public submitted over 6,000 comments. Id.

       38.     Just eleven days after receiving final comments from the public, President Trump

announced that he had directed USTR “to proceed with placing additional tariffs on roughly $200

billion of imports from China.” THE WHITE HOUSE, Statement from the President (Sep. 17, 2018)

https://www.whitehouse.gov/briefings-statements/statement-from-the-president-4/. Once again,

President Trump made clear that China’s response to the $50 billion tariff action (i.e., List 1 and

List 2 duties) motivated his decision, and he immediately promised to proceed with “phase three”

of the plan—an additional $267 billion tariff action—“if China takes retaliatory action against our

farmers or other industries.” Id.

       39.     Following President Trump’s announcement, USTR published notice of the final

list of products subject to an additional duty, a list commonly known as “List 3.” 83 Fed. Reg. at

47,974. USTR imposed a 10% ad valorem tariff that was set to rise automatically to 25% on

January 1, 2019. Id. USTR determined that the List 3 duties would apply to all listed products

that enter the United States from China on or after September 24, 2018. Id. USTR did not respond




                                                13
         Case 1:21-cv-00214-N/A Document 2                 Filed 05/04/21      Page 14 of 25




to any of the over 6,000 comments that it received or any of the testimony provided by roughly

350 witnesses. Id.

        40.     As legal support for its action, USTR for the first time cited Section 307(a)(1)(B)

of the Trade Act, which provides that USTR “may modify or terminate any action, subject to the

specific direction . . . of the President . . . taken under Section 301 if . . . the burden or restriction

on United States commerce of the denial of rights, or of the acts, policies, or practices, that are the

subject of such action has increased or decreased.” Id. (brackets omitted). USTR stated that the

relevant burden “continues to increase, including following the one-year investigation period,”

adding that “China’s unfair acts, policies, and practices include not just its specific technology

transfer and IP polices referenced in the notice of initiation in the investigation, but also China’s

subsequent defensive actions taken to maintain those policies.” Id. USTR also cited Section

307(a)(1)(C) of the Trade Act, arguing that China’s response to the $50 billion tariff action “has

shown that the current action no longer is appropriate” because “China openly has responded to

the current action by choosing to cause further harm to the U.S. economy, by increasing duties on

U.S. exports to China.” Id. at 47,975.

        41.     In the months that followed, China and the United States attempted to resolve their

differences through trade negotiations.        Based on the progress made with China in those

negotiations, the Trump Administration announced in December 2018, and again in February

2019, that it would delay the scheduled increase in the List 3 duty rate from 10 to 25%. Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 65,198 (Dec. 19, 2018); Notice of

Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 7,966 (Mar. 5, 2019).



                                                   14
         Case 1:21-cv-00214-N/A Document 2               Filed 05/04/21     Page 15 of 25




       42.     The trade negotiations ultimately fell apart. In May 2019, USTR announced its

intent to raise the tariff rate on List 3 goods to 25%, effective either May 10, 2019 or June 1, 2019,

depending on the day of export. See Notice of Modification of Section 301 Action: China's Acts,

Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84

Fed. Reg. 20,459 (May 9, 2019) (“List 3 Rate Increase Notice”); see also Implementing

Modification to Section 301 Action: China’s Acts, Policies, and Practices Related to Technology

Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 21,892 (May 15, 2019). The notice

cited China’s decision to “retreat from specific commitments agreed to in earlier rounds” of

negotiations as the basis for the increase in the duty rate. List 3 Rate Increase Notice, 84 Fed. Reg.

at 20,459. Unlike with past imposition of new tariffs, USTR did not seek public comment but

rather simply announced that the increase would occur. Id.

       43.     Recognizing that List 3 would cause substantial harm to U.S. companies and

consumers, as well as the U.S. economy, USTR in June 2019 invited the public to seek exclusions

from List 3 duties on a product-specific basis. Procedures for Requests to Exclude Particular

Products From the September 2018 Action Pursuant to Section 301: China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg.

29,576 (June 24, 2019). USTR granted a limited number of these requests on a rolling basis

through June 19, 2020. Notice of Product Exclusion and Amendments: China’s Acts, Policies,

and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 85 Fed. Reg.

38,000 (June 24, 2020).

       44.     The duties imposed on products covered by List 3 remain in effect as of the date of

this Complaint.




                                                 15
           Case 1:21-cv-00214-N/A Document 2           Filed 05/04/21     Page 16 of 25




       B.        List 4

       45.       On May 17, 2019, a mere eight days after it published notice of its decision to

increase the duty rate on imports covered by List 3, USTR announced its intent to proceed with

yet another list—List 4—covering even more products subject to additional duties. Under USTR’s

proposal, List 4 would impose an additional duty of 25% ad valorem on products worth $300

billion. Request for Comments Concerning Proposed Modification of Action Pursuant to Section

301: China's Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,

and Innovation, 84 Fed. Reg. 22,564, 22,564 (May 17, 2019). USTR explained that its decision

was motivated by China’s “retreat[] from specific commitments made in previous [negotiating]

rounds [and] announce[ment of] further retaliatory action against U.S. commerce.” Id.

       46.       Similar to the process it followed for List 3, USTR invited the public to comment

on proposed List 4 and participate in a hearing. Id. The public submitted nearly 3,000 comments.

Docket No. USTR-2019-0004, https://beta.regulations.gov/document/USTR-2019-0004-0001.

The timeline for participation in the hearing was constrained: USTR required witnesses to submit

drafts of their testimony by June 10, 2019, some seven days before the deadline for fully developed

written comments, and it again limited witnesses to five minutes of testimony at the hearing. Id.

       47.       On August 1, 2019, citing China’s failure to follow through on agricultural

purchases and to reduce exports of fentanyl flowing into the United States, President Trump

announced that the List 4 tariffs would become effective September 1, 2019 at a rate of 10% ad

valorem.     @realDonaldTrump, TWITTER (Aug. 1, 2019, 1:26 PM EDT), https://media-

cdn.factba.se/realdonaldtrump-twitter/1156979446877962243.jpg (noting a “small additional

Tariff of 10% on the remaining 300 Billion Dollars of goods and products coming from China into

our Country”).



                                                16
         Case 1:21-cv-00214-N/A Document 2               Filed 05/04/21     Page 17 of 25




       48.     On August 20, 2019, USTR issued a final notice adopting List 4 in two tranches.

Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 43,304 (Aug. 20, 2019).

List 4A would impose a 10% ad valorem duty on goods worth roughly $120 billion, effective

September 1, 2019. Id. at 43,304. List 4B would impose a 10% ad valorem duty on the remaining

goods (with limited exclusions “based on health, safety, national security, and other factors”),

effective December 15, 2019. Id. at 43,305. Once again, USTR did not address any of the nearly

3,000 comments submitted or any of the testimony provided by witnesses, other than to claim that

its determination “takes account of the public comments and the testimony.” Id.

       49.     As legal support for its action, USTR again cited Section 307(a)(1)(B) and (C) of

the Trade Act, stating that it may modify its prior action taken pursuant to Section 301 of the Trade

Act if (1) “[t]he burden or restriction on United States commerce” imposed by the investigated

foreign country practice “has increased or decreased,” or (2) “the action . . . is no longer

appropriate.” Id. at 43,304. But instead of finding any increased burden on U.S. commerce from

the practices that were the subject of USTR’s investigation, USTR merely pointed to “China’s

subsequent defensive actions taken to maintain those unfair acts, policies, and practices as

determined in that investigation,” including retaliatory tariffs on U.S. imports, retreating from

commitments during negotiations, and devaluing its currency. Id.

       50.     Just ten days later, USTR published notice of its decision to increase the tariff rate

applicable to goods covered by List 4A and List 4B from 10% to 15%. Notice of Modification of

Section 301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,

Intellectual Property, and Innovation, 84 Fed. Reg. 45,821 (Aug. 30, 2019). USTR explained that

it increased the tariff rate because, shortly after it finalized List 4A and List 4B, “China responded



                                                 17
        Case 1:21-cv-00214-N/A Document 2             Filed 05/04/21      Page 18 of 25




by announcing further tariffs on U.S. goods.” Id. at 45,822. USTR once again cited China’s retreat

from its negotiation commitments and devaluation of its currency as grounds for its action. Id.

       51.     Recognizing that List 4A would cause substantial harm to U.S. companies and

consumers, as well as the U.S. economy, USTR in June 2019 invited the public to seek exclusions

from List 4A duties on a product-specific basis. Procedures for Requests to Exclude Particular

Products from the August 2019 Action Pursuant to Section 301: China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg.

57,144 (Oct. 24, 2019). USTR granted a limited number of these requests on a rolling basis

through August 5, 2020. Notice of Product Exclusions and Amendments: China’s Acts, Policies,

and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 85 Fed. Reg.

48,627 (Aug. 11, 2020).

       52.     On December 18, 2019, as a result of successfully negotiating a limited trade deal

with China, USTR published notice that it would “suspend indefinitely the imposition of additional

duties of 15 percent on products of China covered by” List 4B. Notice of Modification of Section

301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, 84 Fed. Reg. 69,447, 69,447 (Dec. 18, 2019). USTR also stated its

intent to reduce the tariff rate applicable to products covered by List 4A, id., an action that

ultimately became effective on February 14, 2020, when USTR halved the applicable duty rate,

Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to

Technology Transfer, Intellectual Property, and Innovation, 85 Fed. Reg. 3,741 (Jan. 22, 2020).

       53.     In the months that followed, the United States and China implemented the limited

trade deal that they negotiated near the end of 2019. OFFICE     OF THE   UNITED STATES TRADE

REPRESENTATIVE, United States and China Reach Phase One Trade Agreement (Dec. 13, 2019),



                                               18
         Case 1:21-cv-00214-N/A Document 2               Filed 05/04/21     Page 19 of 25




https://ustr.gov/about-us/policy-offices/press-office/press-releases/2019/december/united-states-

and-china-reach. During that time, Defendants declined to impose additional duties on imports

covered by List 4B, presumably because China had agreed to some new, unrelated obligations

under the limited trade deal.

        54.      The duties imposed on products covered by List 4A remain in effect as of the date

of this Complaint. The proposed duties on products covered by List 4B remain suspended.

                                    STATEMENT OF CLAIMS

                                            COUNT ONE

     (DECLARATORY JUDGMENT—VIOLATION OF THE TRADE ACT OF 1974)

        55.      Plaintiff realleges and incorporates by reference the allegations contained in all of

the preceding paragraphs.

        56.      The Declaratory Judgment Act authorizes any court of the United States to “declare

the rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

        57.      The Trade Act of 1974 does not authorize the actions taken by Defendants that

resulted in the List 4A tariffs.

        58.      Pursuant to Section 301 of the Trade Act, USTR may impose tariffs when it

determines that “an act, policy, or practice of a foreign country is unreasonable or discriminatory

and burdens or restricts United States commerce, and action by the United States is appropriate.”

19 U.S.C. § 2411(b). USTR failed to predicate its actions giving rise to List 4A on any such

determination.

        59.      If USTR concludes upon investigation that a foreign country maintains an unfair

trade practice, Section 304 of the Trade Act requires USTR to “determine what action, if any,” to



                                                  19
         Case 1:21-cv-00214-N/A Document 2               Filed 05/04/21   Page 20 of 25




take within “12 months after the date on which the investigation is initiated.” 19 U.S.C.

§ 2414(a)(1)(B), (2)(B). USTR’s actions giving rise to List 4A occurred in August 2019, well over

a year after USTR initiated the underlying Section 301 investigation on August 18, 2017.

       60.     Section 307 of the Trade Act authorizes USTR to “modify or terminate” an action

taken pursuant to Section 301(b) of the Trade Act when the burden imposed on U.S. commerce

from the foreign country’s investigated unfair acts, policies, or practices increases or decreases.

19 U.S.C. § 2417(a)(1)(B). Section 307 of the Trade Act, however, does not permit Defendants to

increase tariffs for reasons unrelated to the acts, policies, or practices that USTR investigated

pursuant to Section 301 of the Trade Act.

       61.     Section 307 of the Trade Act also authorizes USTR to “modify or terminate” an

action taken pursuant to Section 301(b) of the Trade Act if the initial action taken by USTR “is no

longer appropriate.” 19 U.S.C. § 2417(a)(1)(C). Section 307 of the Trade Act does not authorize

Defendants to increase tariff actions that are no longer “appropriate,” but rather only to delay,

taper, or terminate such actions.

       62.     Plaintiff is therefore entitled to a declaratory judgment that Defendants’ actions

giving rise to List 4A are ultra vires and contrary to law.

                                          COUNT TWO

             (VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT)

       63.     Plaintiff realleges and incorporates by reference the allegations contained in all of

the preceding paragraphs.

       64.     The APA authorizes the Court to hold unlawful and set aside agency action that is:

“(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)

contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory



                                                 20
         Case 1:21-cv-00214-N/A Document 2               Filed 05/04/21      Page 21 of 25




jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of

procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. § 706(2).

       65.       Defendants exceeded their authority under the Trade Act in promulgating List 4A,

such that they acted “not in accordance with the law” and “in excess of statutory authority” for the

reasons set forth in Count One.

       66.       Defendants failed to offer any evidence for any asserted “increased burden” from

China’s intellectual property policies and practices that were the subject of USTR’s Section 301

investigation.

       67.       Defendants also promulgated List 4A in an arbitrary and capricious manner because

they did not provide a sufficient opportunity for comment, failed to meaningfully consider relevant

factors when making their decisions, and failed to adequately explain their rationale.

                                      PRAYER FOR RELIEF

       Wherefore, Plaintiff respectfully requests that this Court

       (1)       declare that Defendants’ actions resulting in tariffs on products covered by List 4A

                 are unauthorized by, and contrary to, the Trade Act;

       (2)       declare that Defendants arbitrarily and unlawfully promulgated List 4A in violation

                 of the APA;

       (3)       vacate the List 4A rulemaking;

       (4)       order Defendants to refund, with interest, any duties paid by Plaintiff pursuant to

                 List 4A;

       (5)       permanently enjoin Defendants from applying List 4A against Plaintiff and

                 collecting any duties from Plaintiff pursuant to List 4A;

       (6)       award Plaintiff costs and reasonable attorney fees; and



                                                  21
       Case 1:21-cv-00214-N/A Document 2             Filed 05/04/21     Page 22 of 25




      (7)    grant such other and further relief as may be just and proper.



                                           Respectfully submitted,




                                           Matthew R. Nicely
                                           Pratik A. Shah
                                           James E. Tysse
                                           Devin S. Sikes
                                           Daniel M. Witkowski
                                           Sarah B. W. Kirwin

Dated: May 4, 2021                         AKIN GUMP STRAUSS HAUER & FELD LLP
                                           2001 K Street, NW
                                           Washington, D.C. 20006

                                           Counsel to Plaintiff




                                              22
         Case 1:21-cv-00214-N/A Document 2           Filed 05/04/21    Page 23 of 25




                                 CERTIFICATE OF SERVICE

       Pursuant to U.S. Court of International Trade Rule 4(b) and (h), I hereby certify that on

May 4, 2021, copies of Plaintiff’s Summons and Complaint were served on the following parties

by certified mail, return receipt requested:



 Attorney-In-Charge                             Attorney-In-Charge
 International Trade Field Office               Commercial Litigation Branch
 Commercial Litigation Branch                   U.S. Department of Justice
 U.S. Department of Justice                     1100 L Street, NW
 26 Federal Plaza                               Washington, DC 20530
 New York, NY 10278

 General Counsel Greta Peisch                   Chief Counsel Scott K. Falk
 Office of the General Counsel                  Office of Chief Counsel
 Office of the U.S. Trade Representative        U.S. Customs & Border Protection
 600 17th Street, NW                            1300 Pennsylvania Ave., NW
 Washington, DC 20006                           Washington, DC 20229



                                                                   /s/ Matthew R. Nicely
                                                                         Matthew R. Nicely
Case 1:21-cv-00214-N/A Document 2   Filed 05/04/21   Page 24 of 25




               ATTACHMENT 1
          Case 1:21-cv-00214-N/A Document 2       Filed 05/04/21   Page 25 of 25




                           LG ENERGY SOLUTION, LTD.

Applicable Section
                                  Illustrative Entered HTSUS Subheadings
   301 List(s)
List 4A              8507.60.00      9903.88.15
